Citation Nr: 1450090	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-14 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the reduction of the Veteran's disability compensation benefits due to incarceration, effective from April [redacted], 2011 to July [redacted], 2013, was proper.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1996 to November 1999.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 administrative decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  

The issue of entitlement to waiver of recovery of overpayment of compensation has been raised by the record, but has not been addressed by the Agency of Original Jurisdiction (AOJ).  See March 2012 Veteran statement; April 2012 administrative decision (indicating that the RO's decision resulted in overpayment of benefits).  The Board does not have jurisdiction over this matter and refers it to the AOJ for appropriate action. 

FINDINGS OF FACT

1.  The Veteran was incarcerated after conviction of a felony from February [redacted], 2011 until July [redacted], 2013. 

2.  The term of incarceration exceeded 60 days, and the Veteran's compensation benefits payments were reduced by one-half of the 10 percent rate, effective from April [redacted], 2011, which was the 61st day of incarceration, to July [redacted], 2013, which was the date of his release from incarceration.

CONCLUSION OF LAW

The reduction of the Veteran's disability compensation benefits to one-half of the 10 percent rate due to incarceration, effective from April [redacted], 2011 to July [redacted], 2013, was proper.  38 U.S.C.A. §§ 1114, 5313 (West 2014); 38 C.F.R. §§ 3.103, 3.665 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Here, the pertinent facts are not in dispute, and the Veteran's claim is being denied solely due to lack of entitlement under the law, as discussed below.  Therefore, there is no additional information or evidence that could be obtained to substantiate the claim, and the provisions regarding VA's duties to notify and assist do not apply.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001)).  

A person who is incarcerated in a Federal, State or local penal institution in excess of 60 days for conviction of a felony will not be paid compensation in excess of the amount specified in 38 C.F.R. § 3.665 beginning on the 61st day of incarceration. 38 U.S.C.A. § 5313(a)(1); 38 C.F.R. § 3.665(a).  In the case of a veteran who receives compensation for a service-connected disability that is evaluated at less than 20 percent, the veteran shall receive one-half the rate of compensation payable under 38 U.S.C.A. § 1114(a).  See 38 C.F.R. § 3.665(d)(2). 

VA must notify a veteran that the benefits are subject to reduction due to his incarceration, of the rights of dependents to an apportionment while the person is incarcerated, and conditions under which payments to the person may be resumed upon release from incarceration.  See 38 C.F.R. § 3.665(a).  In addition, no award of compensation shall be reduced or otherwise adversely affected unless the beneficiary has been notified of such adverse action and has been provided a period of 60 days in which to submit evidence for the purpose of showing that the adverse action should not be taken.  See 38 C.F.R. §§ 3.103(b)(2), 3.105(h).

The record shows that the Veteran was incarcerated from February [redacted], 2011 until July [redacted], 2013 for the conviction of a felony.  See Texas Department of Criminal Justice Offender Information Details; June 2014 VA correspondence.  During his incarceration, service-connection was in effect for left shoulder posterior labral tear, rated as 10 percent disabling, effective from November 1999.  See December 1999 rating decision. 

Pursuant to the notice requirements under 38 C.F.R. §§ 3.103(b)(2), 3.105(h), and 3.665(a), in a February 2012 letter, VA notified the Veteran of the proposed reduction of compensation benefits due to incarceration, any dependent's rights to apportionment, and the conditions of resumption of benefits upon his release from incarceration.  The letter also notified the Veteran of his right to a personal hearing, but the Veteran did not submit a request for a hearing.  

In an April 2012 administrative decision, after the expiration of the 60-day period from the February 2012 letter, the RO reduced the Veteran's benefits by one-half of the Veteran's 10 percent rate, effective April [redacted], 2011, which was the 61st day of incarceration.  See 38 C.F.R. § 3.665(d)(2).  This reduction of benefits remained in effect until the Veteran's release from incarceration on July [redacted], 2013.  See July 2014 letter from VA (resuming compensation benefits effective from the date of release from incarceration). 

The Board notes that no request has been received to apportion any of the Veteran's benefits, and there is no indication that the Veteran's conviction or sentence was vacated.  Accordingly, the reduction of the Veteran's disability compensation benefits to one-half of the 10 percent rate due to incarceration, effective from April [redacted], 2011 to July [redacted], 2013, was proper.  See 38 C.F.R. § 3.665.

The Board acknowledges the Veteran's argument that because his service-connected disability was incurred during honorable military service prior to incarceration, reduction of his disability benefits due to incarceration is not warranted, and the law is unjust.  See May 2012 Form 9 Appeal; March 2012 Veteran statement.  However, the Board is bound by the law and is without authority to grant the appeal on an equitable basis.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Because the disposition in this claim is based on the law, and not the facts of the case, the claim must be decided due to the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


	(CONTINUED ON NEXT PAGE)
ORDER

The reduction of the Veteran's disability compensation benefits due to incarceration, effective from April [redacted], 2011 to July [redacted], 2013, was proper.




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


